DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Claim Objections
Claim 8 is objected to because of the following informalities:  Claim 8 currently depends from claim 8.  This is improper and appropriate correction is required.  For purposes of examination, claim 8 will be treated as dependent from claim 7.  
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of pre-AIA  35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a) the invention was known or used by others in this country, or patented or described in a printed publication in this or a foreign country, before the invention thereof by the applicant for a patent.


Claim(s) 1-19 is/are rejected under pre-AIA  35 U.S.C. 102a1 as being anticipated by KR 2012012656.
‘656 teaches an oral irrigator comprising: a base comprising (100): a fluid reservoir (150); a pump (200) in fluid communication with the fluid reservoir; and a base wireless communication component (s-2) in electrical communication with the pump; and a handle (300) in fluid communication with the pump comprising: a handle wireless communication component (s-1); and one or more control 
With regards to claim 2, wherein the handle wireless communication component transmits the control signals over one or more radio frequencies (RF transmission).  
With regards to claim 3, the handle wireless communication component and the base wireless communication component communicate via Bluetooth (Bluetooth is a type of RF transmission).
With regards to claim 4, wherein the handle further comprises a jet tip (340) in fluid communication with the pump.  
With regards to claim 5, wherein the pump comprises: a motor (220) electrically connected to the base wireless communication component; and a piston (250) coupled to the motor, wherein the motor drives the piston to create suction force to pump fluid from the fluid reservoir to the handle; wherein the operating parameter includes one or more of stopping the motor, starting the motor, or varying a speed of the motor (starting and stopping the motor by turning on and off).  
With regards to claim 6, the handle further comprises a circuit board (figure 3 and 4; element 350 (323); and the one or more control buttons comprise one or more control switches, the one or more control switches mounted on the circuit board.  
With regards to claim 7, wherein the handle wireless communication component is coupled to the circuit board and in electrical communication with the one or more control switches (figure 2).  
With regards to claim 8, wherein the one or more control buttons further comprise one or more button covers (figure 2) positioned over and aligned with the one or more control switches, wherein when the one or more button covers are pressed by a user, the one or more button covers flex to actuate the one or more control switches.  
With regards to claim 9, an irrigator handle for communication with a physically separate oral irrigator base (100) having a pump (200), the handle (300) comprising: a housing (320); a fluid inlet (330) 
With regards to claim 10, wherein control signals from the control switch are transmitted wirelessly to the oral irrigator base (s-1, s2).  
With regards to claim 11, wherein the control signals are transmitted via a short range wireless protocol (RF transmitter).  
With regards to claim 12, a control button (360) positioned on the housing and compressible by a user, wherein the user compresses the control button to change a state of the control switch.  
With regards to claim 13, a wireless transmitter (s-1, s-2) in communication with the control switch and in communication with the oral irrigator base, wherein as the control switch changes states, the wireless transmitter transmits a control signal to the oral irrigator base (on/off).  
With regards to claim 14, the control switch acts to activate or deactivate the pump.  
With regards to claim 15, a base unit (100) supporting a reservoir (150) comprising: a pump (200) that pumps fluid from the reservoir; a first wireless communication component (s-2) in electrical communication with the pump to selectively control operation of the pump; and a handle (300) fluidly coupled to the pump and separate from the base unit comprising: a jet tip (340) releasably coupled to a top end; a control switch (360) actuatable by a user; and a second wireless communication component (s-1) in electrical communication with the control switch and the first wireless communication component; wherein when the control switch is actuated by the user, the second wireless communication component transmits a control signal to the first wireless communication component that controls operational characteristics of the pump (on/off).  

With regards to claim 17, wherein the first wireless communication component and the second wireless communication component communicate via one or more short range radio frequencies (RF transmitter).  
With regards to claim 18, a hose (310) extending from the base unit to the handle, wherein the hose fluidly connects the pump to the handle.  
With regards to claim 19, further comprising a button (360) positioned on the housing and aligned with the control switch, wherein the user compresses the button to actuate the control switch.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHAY LYNN KARLS whose telephone number is (571)272-1268. The examiner can normally be reached M-Th (6am-5pm).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Anne Kozak can be reached on 571-270-0552. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SHAY KARLS/               Primary Examiner, Art Unit 3723